01/12/2021



                                                                                           Case Number: DA 20-0586




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0586

DUAL TRUCKING OF MONTANA,
LLC,

            Plaintiff and Appellant,

      v.                                             ORDER OF MEDIATOR APPOINTMENT

GARTH HARMON AND WAGNER
HARMON,

            Defendant and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Jesse Dwaine Roybal, 2201 Fairway Drive, Billings,
MT 59103, (406)655-4911, jdr@bresnan.net, whose name appears next on the list of
attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this January 12, 2021.



                                                   Viy-.-6Am--f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Linda Deola, KD Feeback, John Bruster Loyd, Jon E. Doak